EXHIBIT 32.1 CERTIFICATION CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Progressive Care, Inc. (the “Registrant”) hereby certifies, to such officer’s knowledge, that: the accompanying Annual Report on Form 10-K of theRegistrant for the fiscal year ended December 31, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: April 15, 2011 By: /s/Avraham Friedman Avraham Friedman Chief Executive Officer & Chairman (Principal Executive Officer)
